Citation Nr: 1041056	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) and 
anxiety disorder.  

2.  Entitlement to service connection for PTSD and anxiety 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision in which the RO reopened a claim for 
service connection for PTSD and anxiety disorder, finding that 
new and material evidence had been submitted, and then denied the 
claim on the merits.  In July 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
October 2006 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.  

In February 2005, the Veteran testified during a hearing at the 
RO before a Decision Review Officer (DRO) at the RO.  

In June 2010, the Veteran testified during a Board hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

As noted above, in the June 2005 rating decision, the RO 
addressed the merits of the claim for service connection for PTSD 
and anxiety disorder.  However, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized the appeal as encompassing both matters 
set forth on the title page.

In characterizing the claims on appeal, the Board is cognizant of 
the recent decision of the United States Court of Appeals of 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  
23 Vet. App. 1 (2009).  

In the instant case, however, although the record includes other 
psychiatric diagnoses (i.e,. depression and antisocial 
personality disorder), in a January 2004 rating decision, the RO 
denied service connection for both depression and antisocial 
personality disorder, and the Veteran did not appeal this 
decision.  Additonally, the Veteran has not voiced any desire to 
attempt to reopen these claims.  Further, the Board notes that 
the sole underlying basis for the Veteran's current claim of 
service connection for PTSD is that he was subject to sexual 
assault in service; the Veteran has not alleged, and there is no 
medical evidence to suggest, that he has any other psychiatric 
diagnoses resulting from this alleged event in service.  
Consequently, there is no basis for finding that the instant 
claim for service connection for PTSD encompasses any other 
psychiatric disabilities.     


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim have been accomplished.

2.  In an October 2004 rating decision, the RO denied reopening 
of the Veteran's claim for service connection for PTSD and 
anxiety disorder, finding that new and material evidence had not 
been received; although notified of the denial in a letter that 
same month, the Veteran did not initiate an appeal.

3.  Pertinent to the claim for service connection PTSD and 
anxiety disorder, since the October 2004 rating decision, 
additional evidence has been received that is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD and 
anxiety disorder, and raises a reasonable possibility of 
substantiating the claim.

4.  The most persuasive medical opinion of record indicates that 
the Veteran does not have PTSD (or other psychiatric disability).

5.  Even if a diagnosis of PTSD is appropriate, there is no 
evidence of record, which directly corroborates the occurrence of 
the Veteran's reported stressor in service, a sexual assault 
perpetrated by a superior, and the Veteran's own report of the 
incident is not credible.   

6.  The weight of the evidence is against a finding that the 
Veteran's alleged stressor during service, a sexual assault by a 
superior, actually occurred.     


CONCLUSIONS OF LAW

1.  The October 2004 rating decision in which the RO denied 
service connection for PTSD and anxiety disorder is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As pertinent evidence received since the RO's October 2004 
decision denying service connection for PTSD and anxiety disorder 
is new and material, the criteria for reopening the claim, are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).
	
3.  The criteria for service connection for PTSD and anxiety 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome detailed below in regard to the 
Veteran's claim to reopen, an assessment of VA's duties under the 
VCAA in conjunction with this claim is not necessary.

Regarding the Veteran's underlying claim for service connection, 
in a May 2004 pre-rating letter, the RO provided notice to the 
Veteran regarding what information and evidence he must submit, 
what information and evidence VA would obtain, and what the 
evidence must show to substantiate the claim.  The letter 
included notice of alternative sources of evidence, which could 
be used to substantiate the occurrence of the alleged sexual 
assault and also provided the Veteran with a questionnaire to 
allow him to describe the specific details of the alleged 
assault.   The June 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2005 
letter.

Post-rating, in an April 2008 supplemental SOC the RO provided 
the Veteran with general notice pertaining to VA's assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  The timing of this notice-simultaneous 
to the last adjudication of the claim-is not shown to prejudice 
the Veteran.   Because the Board's decision herein denies the 
claim for service connection, no disability rating or effective 
date is being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  
  
The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent objective evidence associated 
with the claims file consists of service treatment and personnel 
records, VA treatment records, private treatment records and the 
reports of a May 2005 VA psychological evaluation, and a July 
2009 VA compensation and pension examination.   Also of record 
and considered in connection with the appeal are various 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of in-service stressors involving "fear of hostile 
military or terrorist activity."  See 75 Fed. Reg. 39843 (July 
13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims such as the 
Veteran's, which were appealed before July 13, 2010, but not yet 
decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.   
Id.

As noted above, the Veteran's current claim is based solely on an 
allegation that he was subjected to a sexual assault from a 
fellow service member during service.   The Veteran has not 
alleged, and the evidence does not suggest, that he engaged in 
combat with the enemy or that his alleged stressor was combat 
related.  Additionally, although the Veteran alleged in claims in 
the 1990s that he had PTSD, in part due to being exposed to 
hostile enemy activity, he has made no such allegation in 
conjunction with his current claim.  As such, he cannot, in 
conjunction with this claim, establish the occurrence of a 
stressor on the basis of his assertions, alone; rather, credible 
evidence corroborating the occurrence his claimed in-service 
stressor is required.  

In cases involving allegations of sexual assault, it is not 
unusual for there to be an absence of service records documenting 
the events of which the veteran alleges. See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) 
reflects a recognition that service records may not contain 
evidence of personal assault, and that alternative sources, 
including testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Topic 17, Developing Claims for Service 
Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3).

A.  Request to reopen

Claims for service connection for PTSD by the Veteran were 
previously denied by RO rating decisions from December 1992, 
November 1997, January 2004 and October 2004.  The Veteran did 
not appeal these decisions.  Hence, the decisions are final as to 
the evidence then of record, and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
December 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when  considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the last final denial of the claim on appeal is the RO's 
October 2004 rating decision; consequently, in determining 
whether new and material evidence has been received with respect 
to the claim, the Board will consider the evidence of record 
since October 2004.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence considered by the RO in October 2004 consists of the 
service personnel records, including the Veteran's DD-214, the 
service treatment records, VA treatment records and statements 
from the Veteran.

The Veteran's DD-214 reflects that his military occupational 
specialty (MOS) was Supply clerk.  The Veteran's personnel 
records indicate that he completed basic training and advanced 
infantry training (AIT) and then was assigned as a Supply Clerk 
to the 20th Transporation Company at Fort Campbell, Kentucky in 
January 1966.  The records also indicate that the Veteran was 
subject to multiple Article 15 disciplinary proceedings, 
including two Court Martial proceedings.  The first Article 15 
violation occurred on March 7, 1966, when the Veteran failed to 
go to his appointed place of duty, the Technical Supply Office, 
20th Transportation Company Aircraft Maintenance Hangar.  
Subsequently, on March 17, 1966, the Veteran submitted a request 
to serve in Vietnam.  As a result, he was transferred to the 71st 
Evac Hospital on April 4, 1966 and was subsequently sent to 
Vietnam with this unit in November 1966.  

Additional disciplinary actions taken against the Veteran 
included Summary Court Martial in September 1966 for stealing a 
ring from a fellow service member; Article 15 discipline in 
October 1966 for failing to go to his assigned place of duty, the 
Guard Mount at the 71st Evacuation Hospital; Article 15 
discipline for being  disrespectful to a non-commissioned officer 
in December 1966; a Special Court Martial in June 1967, after the 
Veteran struck a fellow serviceman on the head with a cue stick; 
Article 15 discipline in September 1967 for falsifying an 
individual sick slip; Article 15 discipline later in September 
1967 for being derelict in the performance of his duties;  a 
Special Court Martial in March 1968 for remaining absent from his 
Company from January 6, 1968 to February 28, 1968 and Article 15 
discipline in July 1968, for failing to report to Reveille 
formation on July 5, 1968 and for failing to go to his duty 
station soon thereafter.  The Veteran was discharged from service 
under honorable conditions in December 1968.    

The Veteran's service treatment records reflect that in May 1967 
he sought psychiatric assistance because of  "constant fighting 
and short temper."  It was noted that the Veteran had had 3 
article 15s, one special court martial for stealing and that 
charges were pending for assault of another soldier with the pool 
cue.  The Veteran stated that he would become angry and would 
feel like hitting someone quite suddenly.  

The Veteran reported to the psychiatrist that he was raised by 
his grandmother and that he quit high school in the 10th grade 
because he was "bored."  He indicated that at that time he 
associated with a gang, participated in fights and was involved 
in stealing cars and other destructive conduct.  Mental status 
examination showed that the Veteran's sensorium was clear, his 
affect was good and his thought content was good.  There were no 
delusions, hallucinations or homicidal or suicidal tendencies.  
The examiner diagnosed the Veteran with antisocial personality 
disorder and found that he was mentally responsible and able to 
participate in Court Martial proceedings.  

A November 1988 VA inpatient treatment record shows that the 
Veteran had been receiving treatment for abuse of cocaine and 
marijuana for the past eight years.  He was diagnosed with 
cocaine and cannabis dependence and alcohol abuse, episodic.  

Subsequent VA inpatient records from May and June 1991 show a 
diagnosis of continued cocaine dependence.  

In a number of statements dating from September 1997 to May 1998, 
the Veteran reported stressors related to his service in Vietnam.  
These stressors included witnessing dead and mutilated bodies as 
a Supply Clerk with the Evacuation Hospital, coming under enemy 
and mortar fire, being close to fire coming from an American 
infantry unit to the north of where he was stationed, almost 
falling off a cliff when the truck he was driving skidded, 
becoming friends with GIs who died in the Evacuation Hospital, 
and exposure to the suffering of Viet Cong prisoners while with 
the 542nd Medical Company.  

A May 1999 VA psychiatry note includes a diagnosis of PTSD by 
history.  

A July 1999 VA drug treatment mental health integrated summary 
also reflects a diagnosis of PTSD.  

A June 2003 letter from a treating VA psychiatrist indicates that 
the Veteran was first seen for treatment in 1999 and was last 
seen in March 2002.  Diagnoses included PTSD, cocaine dependence 
and nicotine dependence. 

In an August 2003 statement, the Veteran indicated that during 
basic training, he and a fellow service member were propositioned 
by their platoon sergeant.  The Veteran noted that they both 
refused the sergeant's advances and as a result, the sergeant 
constantly placed them on bad details and harassed them.

The Veteran also reported that sometime after January 1966 while 
serving in the 20th Transportation Company as a supply clerk at 
the airfield at Fort Campbell, he was sexually harassed by a 
Specialist 5 (Spec 5) who was assigned to the same location.  He 
noted that one day, the Spec 5 offered $40 to the Veteran if he 
would let the Spec 5 touch him in his private area.  The Veteran 
indicated that he refused and that he cursed out the Spec 5.  The 
Veteran noted that the Spec 5 retaliated against the him soon 
thereafter by driving back to the unit without him, resulting in 
the Article 15 discipline the Veteran  received on March 7 1966.  
The Veteran indicated that the Spec 5 continued to sexually 
harass him and that as a result, he volunteered to go to Vietnam 
to get away from him.  

In a December 2003 letter, a treating social worker from the 
Buffalo, New York Veteran's Center indicated that the Veteran 
reported that he was subjected to the advances made by the 
platoon sergeant during basic training and the sexual harassment 
from the Spec. 5 at Fort Campbell.  The social worker noted that 
at first the Veteran refused the sexual advances from the Spec 5 
but that he eventually allowed sexual contact.  The social worker 
opined that the Veteran had PTSD as a direct result of the sexual 
trauma he experienced in the military. 

The basis for the RO's October 2004 denial was that the evidence 
of record did not tend to show that the Veteran's claimed 
stressor of military sexual trauma actually occurred.  

Pertinent evidence added to the claims file since the June 2005 
denial includes statements from the Veteran, the Veteran's DRO 
and Board hearing testimony, VA medical records, the report of a 
May 2005 VA psychological evaluation and the report of a July 
2009 VA psychiatric examination.  

In a November 2004 statement, the Veteran again reported the 
incident of sexual assault perpetrated by the Spec 5.  He noted 
that on one occasion, while at Fort Campbell, he had been out 
partying and had spent all of his money.  He indicated that 
somehow the Spec 5 found out that he was broke and offered to 
give him money if he allowed the Spec 5 to touch him.  The 
Veteran also indicated that at that point he said no.  However, 
he noted that after he was issued his first Article 15 due to the 
Spec 5 leaving without him on the truck back to the duty station, 
he became afraid of the Spec 5, as he did not want to get in more 
trouble.  He reported that subsequently, the Spec 5 told him to 
come and meet the Spec 5 in private in a wooded area near "Gate 
5."  The Veteran noted that he felt that if he did not comply he 
would end up with another Article 15.  Consequently, he went to 
meet the Spec 5 who proceeded to perform oral sex on him.  

The Veteran indicated that after the incident, his situation 
became very bad.  He felt that he could not trust anyone and when 
approached by a superior he became paranoid that they would 
demand something from him.  Consequently, he volunteered to go to 
Vietnam.   

During the February 2005 DRO hearing the Veteran reported the 
incident that occurred during basic training where he and a 
fellow servicemember were propositioned by their platoon 
sergeant.  He also reported being sexually harassed by the Spec 
5.  In particular, the Veteran noted that he had befriended some 
sergeants in the company and that one night, after he had 
received his paycheck, he went out and got drunk with them, and 
spent all of his money.  Consequently, he got to the point where 
he needed to borrow money to get through the month.  The Veteran 
indicated that the Spec 5 found out that he needed the money and 
thus, offered to give him money if he let the Spec 5 "touch 
him."  The Veteran indicated that he refused the offer but that 
as a result, he was given KP duty and other particularly bad 
details.  The Veteran noted that subsequently, the Spec 5 asked 
the Veteran to meet him by Gate 5 and that when the Veteran went 
to Gate 5, the Spec. 5 put his hands on him and proceeded to 
perform oral sex on him.  The Veteran also noted that after the 
sexual contact was over, the Spec 5 threw the Veteran $40.  

On May 2005 VA psychological evaluation, the Veteran again 
reported that he was sexually molested by the Spec 5 in service.  
The Veteran indicated that the molestation occurred over a period 
of time during which the Veteran became increasingly 
uncomfortable around the Spec 5 but felt that he could not report 
the incident because of potentially negative consequences.  The 
veteran reported current nightmares but did not remember their 
content.  He also reported intrusive thoughts about being 
sexually molested when he would be around other people.  He 
indicated that he was easily startled and hypervigilant.  He also 
indicated that he did not especially like to be around crowds and 
that he did not watch movies about sexual assaults.  

Mental status examination showed that the Veteran was tearful 
during much of the examination when he discussed being assaulted.  
The examiner found that the Veteran appeared rather dysphoric and 
that his mood was depressed.  The Veteran reported suicidal 
ideation but denied any intent.  The examiner diagnosed the 
Veteran with PTSD.  He indicated that he believed that the 
stressor the Veteran reported was sufficient to cause PTSD and 
that there was a clear nexus between the stressor and the 
Veteran's PTSD symptoms.  The examiner did 
not find evidence of a postmilitary stressor that would have 
accounted for the PTSD symptoms the Veteran reported.

A December 2005 VA psychiatry note reflects that the Veteran 
apparently reported that he was sodomized by the Spec. 5 at Fort 
Campbell.  A separate December 2005 VA social worker's note 
reflects that the Veteran was seen for individual therapy where 
he also apparently reported that he was sodomized by the Spec. 5 
at Fort Campbell.  He indicated that he had become a loner after 
this and developed a fear of black men.  He said that he never 
divulged his military sexual trauma until he applied for benefits 
in 2003 and a Veteran's services officer asked about it, 'point 
blank.'  The psychologist diagnosed the Veteran with PTSD from 
military sexual trauma and depression.  

In a November 2006 progress note, a treating psychiatrist of the 
Veteran indicated that after 10 sessions of treatment, he had 
diagnosed the Veteran with PTSD.  The psychiatrist noted that 
during the sessions he had not observed currently, or by history, 
evidence of antisocial personality disorder.  The psychiatrist 
indicated that the Veteran's antisocial traits were best 
explained by his behavioral responses following sexual rape when 
he was 17 years old while stationed at Fort Campbell, Kentucky.  
The psychiatrist noted that by history, prior to the reported 
rape, the Veteran's behavior manifested no antisocial tendencies 
as he had close friends, male and female and was social and 
trusting.  However, following his rape, his behavior markedly 
changed to anger, acting out, isolation, persistent nightmares, 
hypervigilance and distrust of people, especially black men.      

In a June 2008 memorandum, a treating VA psychiatrist noted that 
the Veteran had been a patient at the VA Southern Oregon 
Rehabilitation Center Clinics (SORCC) since October 2005, had 
received mental health services at SORCC since December 2005 and 
had been a patient of the psychiatrist's since October 2007.  The 
psychiatrist had diagnosed the Veteran with PTSD and indicated 
that it was more likely than not that the PTSD resulted from his 
military service, during which the Veteran suffered sexual trauma 
at Fort Campbell, Kentucky in 1968. 

On July 2009 VA psychiatric examination, the examiner noted that 
the Veteran was currently housed at a VA substance abuse 
rehabilitation program.  He had been an inpatient since October 
2005 and remained an inpatient almost four years later.  The 
examiner noted that the Veteran was admitted to the program for 
cocaine dependence and also had a history of alcohol abuse.  

Regarding sexual assault, the Veteran reported that he was 
sexually assaulted by his platoon sergeant during basic training 
and was also harassed at Fort Campbell in 1966.  He indicated 
that shortly after the harassment began at Fort Campbell he 
requested to be transferred to Vietnam.  The Veteran stated that 
he did not report the harassment.

The examiner noted that the Veteran's service records showed the 
several instances of disciplinary action, which were potentially 
markers of sexual harassment or assault.   The examiner also 
noted that the service treatment records revealed that in May 
1967 the Veteran was diagnosed with antisocial personality 
character disorder.  

The examiner reported that he interviewed the Veteran for an hour 
and a half and also reviewed the claims file.  The Veteran 
reported that he did not have any alcohol or substance use, or 
legal problems prior to entering the military.  He described 
himself during that period as an entrepreneur.  He noted that he 
washed windows and carried groceries for people in order to make 
money while living in the projects.    

The examiner noted that the Veteran had been attempting to obtain 
service connection for PTSD as far back as the mid 1990s.  He 
found it significant that originally the Veteran was claiming his 
in-service stressor as exposure to life threatening circumstances 
while in Vietnam and that the Veteran was originally given the 
diagnosis of PTSD by practitioners in the VA treatment system 
based on the Veteran's reported symptoms related to his 
experience in Vietnam. The examiner pointed out that the Veteran 
did not report any military sexual trauma until many years later, 
only after he had received numerous denials for claims of PTSD 
related to his Vietnam service.  

The Veteran reported that while he was at Fort Campbell, working 
as an aviation maintenance crew member, he went to work three or 
four times at the airport, along with the Spec 5.  However, he 
indicated that after being molested by the Spec. 5, he refused to 
go back to work at the airport.  The Veteran also described 
having more general difficulty with the work environment while in 
the military and indicated that he felt that he was unfairly 
treated and given unjust Article 15s.  

The Veteran reported that during the incident near Gate 5, the 
Spec 5 "forced" oral sex upon him and then gave him $40.  The 
Veteran indicated that he was confused when the incident happened 
and acknowledged that he was in debt and needed money, and that 
he was offered the money in exchange for a sexual favor.  He also 
indicated that he had refused the Spec. 5's advances on numerous 
prior occasions but that on that one occasion he felt that he had 
been ordered by the Spec. 5 to appear at gate 5, and that this 
was when the incident of sexual molestation occurred.      The 
Veteran subsequently indicated that the act was not forced on him 
and that he was not threatened at any time.  The Veteran's other 
complaints were of sexual harassment where he felt that superior 
officers' had requested sexual favors.  He noted that he declined 
the advances made on all these other occasions and that as a 
result, he was given poor job details and hard labor during 
service that was not in his job description. 

The Veteran reported that after the incident with the Spec. 5 he 
experienced isolated behavior and fear of black men.  
Consequently, he asked for a transfer.  He also stated that after 
the incident, he started stealing, was disobedient, got into 
fights and did not care about life anymore.  

The Veteran indicated that he spent one year in Vietnam and 
continued to have problems with insubordination.  He noted that 
he was sent for temporary duty three times while in Vietnam for 
rehabilitation.  After the military, he returned home to Buffalo 
and was employed by Union Carbide but quit after one week and 
obtained unemployment.  At that point he began using cannabis, 
LSD and mescaline.  He subsequently worked in Arkansas for one 
year in electronics.  Then he moved to California and worked full 
time from 1971 to 1985.  While living in California, he would 
spend all of his money on marijuana and cocaine.  The Veteran 
also reported instances of theft from his job and indicated that 
he used the money from the thefts to buy drugs.  

The Veteran reported that he had been through a total of 19 
rehabilitation programs for his addictive use of cocaine.  He 
noted that he began getting treatment in 1986 and had continued 
to receive treatment for his cocaine dependency behaviors up 
until the present day.  The Veteran indicated that he had never 
been married but had had significant intimate relationships with 
women.  He indicated that the longest relationship he had been in 
lasted for five years.  

The Veteran complained of depression and was taking two 
antispsychotic medications and an anti-depressant.  As far as 
PTSD symptoms, he reported that he had persistent, recurrent 
memories in the form of intrusive distressing thoughts.  He did 
not report any flashbacks related to a military sexual trauma but 
did report emotional triggers for his recurrent memory of the one 
incident of oral sex.  The triggers included seeing couples 
together or seeing black men.  The Veteran reported that he did 
not care about people and did not have feelings about the loss or 
death of family members.  He also indicated that he avoided long 
conversations.  

The Veteran also reported poor sleep and confusion but did not 
describe irritability and anger.  He stated that he was 
hypervigilant when felt that a black man might be coming on to 
him.  He did not describe difficulty in his work environment due 
to military sexual trauma.  Instead, he reported difficulty due 
to his chronic and severe dependent behaviors surrounding 
cocaine.  The Veteran indicated that he had been in jail for 
bounced checks in 1996 and admitted that he was involved in quite 
a bit of theft for food.  He also stated that he was involved 
with the sale of cocaine, as well as its use.  

Mental status examination revealed that the Veteran became 
tearful when discussing military sexual trauma.  He reported his 
mood as dyshtymic.  Otherwise the examination was essentially 
normal.  The examiner diagnosed the Veteran with cocaine 
dependence status post 19 treatment programs.  The examiner also 
diagnosed the Veteran with antisocial personality disorder.  

The examiner found that the Veteran met the criteria for a 
diagnosis of cocaine dependence as it was clear that he had had 
cocaine dependent issues for many years.  The examiner did not 
diagnose the Veteran with PTSD as it was the examiner's opinion 
that the veteran was quite savvy in using the VA system to obtain 
secondary gain for his needs of housing and financial income.  
The examiner found it significant that the Veteran was claiming 
PTSD in the early 90s, based on his Vietnam experience.  However, 
as service connection for PTSD had been denied on this basis on 
numerous occasions, the Veteran began around 2004 to claim PTSD 
based on military sexual trauma.  

The examiner found that it was at least as likely as not that the 
Veteran, having been in 19 different rehabilitation programs, had 
had ample opportunity to study the VA system and to learn to make 
a disability claim for the purpose of financial gain.  The 
examiner also found that the Veteran's difficulty obtaining and 
maintaining employment and his loss of his emotional connection 
to immediate family members was less likely than not related to 
purported sexual harassment.  In this regard, the examiner noted 
that it was rather suspicious that the Veteran had instances of 
theft and assault in the military and later continued to have 
instances of theft, as well as some time spent as a cocaine 
dealer.  Consequently, the examiner found that it was more likely 
than not that his behavior was related to anti-social personality 
disorder.  The examiner opined that the Veteran had learned to 
manipulate the system to benefit his needs and that all of his 
reported symptoms of PTSD were more likely than not malingering.  

During the June 2010 Board hearing the Veteran testified that he 
encountered no problems during basic training and no problems 
during his subsequent AIT training.  However, after AIT training 
he was stationed at Fort Campbell with the 20th Transportation 
Company.  There, the Spec 5 started to harass him, making sexual 
comments.  The Veteran indicated that he was afraid to report the 
harassment as he was just a private and the Spec 5 worked closely 
with the 2nd Lieutenant to whom he would have reported the 
incidents.  The Veteran noted that the Spec 5 eventually 
propositioned him, indicating that he would give the Veteran some 
money if he would let the Spec 5 touch him.  The Veteran reported 
that he refused this advance.  However, subsequently, the Spec. 5 
told him to meet him by Gate 5.
  
The Veteran then testified that at Gate 5, the Spec 5 performed 
oral sex on him against his will. Additionally, the Veteran 
reported that after the sexual contact had concluded, the Spec. 5 
threw $40 on the nearby picnic table.  Further, the Veteran noted 
that right after that he picked up the $40, got a ride to 
Clarksville, Tennessee, and proceeded to get drunk.  He noted 
that prior to this point he had just been drinking socially but 
that this was the first time he actually got drunk.  He also 
indicated that subsequently, when he was in Vietnam, he started 
using marijuana and drugs and he had been using drugs ever since.  
Further, the Veteran indicated that he did not report the 
incident of sexual assault because he was afraid of retribution 
from the Spec 5. 

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decision makers at the 
time of the October 2004 denial of the claim for service 
connection for PTSD and is not duplicative or cumulative of 
evidence previously of record.  Moreover, the evidence, 
particularly the December 2006 VA psychiatrist's progress note, 
is "material" in that it tends to provide corroborating evidence 
of the Veteran's reported sexual assault during service.  
Consequently, the Board finds that the evidence relates to an 
unestablished fact necessary to substantiate the claim (i.e. 
whether the Veteran was actually sexually assaulted by the Spec 
5).  Also, as the Veteran's reports of the occurrence of the 
sexual assault must be presumed credible at this stage of the 
adjudication, the Board also finds that the May 2006 VA 
psychiatrist's report, in conjunction with the other reports from 
treating mental health professionals  and the other evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim, for service connection for PTSD and 
anxiety disorder, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

B.  Service Connection, on the Merits

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for PTSD 
and anxiety disorder, is not warranted.

First addressing the matter of PTSD, the Board finds that the 
most persuasive medical opinion of record concerning whether the 
Veteran has PTSD, or other acquired psychiatric disorder for 
which service connection may be granted, is that of the July 2009 
VA psychiatric examiner.  Notably, after a thorough review of the 
claims file and a thorough examination of the Veteran, this 
examiner specifically found that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner noted the 
Veteran's long history of claiming PTSD based on his Vietnam 
experience and how he suddenly changed to claiming PTSD based on 
sexual assault after receiving multiple denials of the claim for 
Vietnam-related PTSD.  She also found that the Veteran's pattern 
of behavior both in and out of service, was more consistent with 
a diagnosis of anti-social personality disorder and that the 
Veteran's difficulty in maintaining employment and his loss of 
emotional connection to immediate family members was more likely 
than not related to anti-social personality disorder and less 
likely than not related to purported sexual harassment.  

The Board is cognizant that the Veteran has a significant history 
of being assigned a PTSD diagnosis by VA treatment professionals 
and that more recently, this diagnosis has been connected to the 
alleged sexual assault in service.  However, there is no 
indication that any of these professionals performed a thorough, 
detailed review of the claims file, as the July 2009 VA examiner 
did.  In particular, the Board notes that although the May 2005 
VA examiner indicated that he did review the claims file, in his 
report, he did not mention any specific findings contained 
therein.   Instead, he simply concluded that the Veteran's 
reported stressor of sexual assault would be sufficient to cause 
PTSD and that he did not find any evidence of a postmilitary 
stressor that would account for the PTSD symptoms reported by the 
Veteran.  

Also, there is no indication that the December 2003 social 
worker, the December 2005 VA psychologist, the December 2006 
treating psychiatrist or the June 2008 psychiatrist reviewed any 
part of the claims file.  Thus, there is no indication that any 
of these practitioners were aware of the May 1967 report from the 
Army psychiatrist indicating that prior to entering the military, 
the Veteran had associated with a gang, participated in fights 
and been involved in stealing cars and other destructive conduct.  
Consequently, conclusions such as that made by the December 2006 
psychiatrist, that the psychiatrist had not observed any evidence 
of antisocial personality disorder in the Veteran's history, were 
made without reference to this clear evidence of antisocial 
conduct, which predated the alleged sexual assault.  Accordingly, 
it appears that only the July 2009 VA examiner had a full 
historical context from which to determine whether the Veteran's 
current symptomatology meets the criteria for PTSD, as opposed to 
antisocial personality disorder.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion). 
Therefore, as the Board finds this examiner's opinion 
significantly more persuasive, the weight of the evidence is 
against a finding that the Veteran has PTSD.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  (When reviewing medical opinions, 
the Board may appropriately favor the opinion of one competent 
medical authority over another). 

Further, even assuming arguendo, that the Veteran does meet the 
criteria for a PTSD diagnosis, the Board finds that the evidence 
does not credibly establish that the Veteran's reported in-
service stressor-the alleged sexual assault in service-actually 
occurred.  Notably, there is no evidence of record which directly 
corroborates the Veteran's account, such as an incident report, 
eyewitness testimony or testimony from an individual to whom the 
Veteran related the incident.  Also, aside from the opinion of 
the December 2006 VA psychiatrist, the medical opinions of 
record, which have found a relationship between PTSD and the 
alleged sexual assault have not included any specific finding, 
based on a review of the Veteran's behavior changes after the 
occurrence of the alleged incident, that the sexual assault 
actually occurred.  In this regard, although the December 2003 
Social Worker, the May 2005 VA examiner, the December 2005 VA 
psychologist and the June 2008 VA psychiatrist all appeared to 
accept the Veteran's account of the assault, none of them 
provided any specific analysis of how the Veteran's behavior 
subsequent to the assault was consistent with that of a sexual 
assault victim.  

Notably, the December 2006 VA psychiatrist affirmatively found 
that the Veteran's antisocial traits were best explained by his 
"behavioral responses following sexual rape" at 17.  However, 
the psychiatrist did not point to any specific documentation in 
the record to support this conclusion, and as mentioned above, 
there is no indication that he reviewed the claims file, to 
include the May 1967 report noting the Veteran's history of 
significant misconduct prior to him entering the military.  
Instead, the psychiatrist specifically indicated that by history, 
prior to the alleged assault, the Veteran's behavior had 
manifested "no antisocial tendencies."

By contrast, although the July 2009 examiner specifically noted 
that the Veteran's pattern of misbehavior during service was a 
potential marker of being victimized by sexual harassment or 
sexual assault, after reviewing the claims file, she reasoned 
that the Veteran's behavior was more likely attributable to 
antisocial personality disorder.  In particular, as noted above, 
the examiner specifically highlighted the finding of antisocial 
personality disorder during service, and indicated that it was 
rather suspicious that the Veteran had instances of theft and 
assault in the military and also engaged in theft, as well as 
dealing cocaine, after service.  Additionally, as noted above, 
the examiner also found that the Veteran's participation in 19 
different substance abuse rehabilitation programs would have 
given him ample opportunity to learn how to manipulate the VA 
system for financial gain.  

Accordingly, because there is no direct corroboration of the 
occurrence of the Veteran's reported in-service sexual assault, 
and because the December 2006 VA psychiatrist's opinion is 
contrary to the Veteran's documented history and to the findings 
of the July 2009 VA examiner, which were in turn based on this 
documented history, the Board finds that the preponderance of the 
medical evidence weighs against a finding that the Veteran's 
reported in-service stressor, the alleged sexual assault by the 
Spec 5, actually occurred.  
 
The Board further notes that the Veteran's account of the assault 
and the events leading up to it is not credible.  Notably, the 
Veteran has provided inconsistent accounts of the type of sexual 
contact that actually occurred with the Spec.5.  In his initial 
August 2003 statement, the Veteran indicated that he never 
actually made sexual contact with the Spec 5, as he refused the 
Spec 5's offer to give him $40 to allow the Spec 5 to touch him.  
Then, in several subsequent statements and in testimony, the 
Veteran indicated that the he had an encounter with the Spec 5, 
which involved oral sex.  Additionally, in two separate 
communications with a VA psychologist in December 2005, the 
Veteran apparently reported that the Spec 5 "sodomized him." 
 
Also, the Veteran has been inconsistent about whether the alleged 
assault was forced on him or whether he acquiesced to it to some 
degree.  The record indicates that the Veteran told the December 
2003 Veteran's Center Social Worker that he "allowed" contact 
with the Spec. 5 in exchange for the $40.  Later, in the November 
2004 statement, the Veteran indicated that he felt that he had to 
comply with the Spec 5's proposition, knowing that if he did not 
do it the Spec 5 would get him in trouble.  Subsequently, during 
the July 2009 VA psychiatric examination the Veteran initially 
informed the VA psychiatrist that oral sex was "forced" on him 
by the Spec 5 but then later reported that the act was not forced 
on him and that he was not threatened at any time.  Additionally, 
during the June 2010 Board hearing, the Veteran testified that 
the Spec 5 performed oral sex on him, "against his will."  

Additionally, the Board notes that the Veteran has provided 
patently inconsistent accounts of his drinking habits prior to 
and directly after the alleged sexual assault.  Notably, during 
the February 2005 DRO hearing, the Veteran reported that prior to 
the alleged assault, the Veteran had spent his whole paycheck 
going out and getting drunk with some fellow servicemen.  
However, during the June 2010 Board hearing, the Veteran 
testified that after the Spec. 5 assaulted him, he picked up the 
$40, got a ride to Clarksville, Tennessee and immediately 
proceeded to get drunk for the first time, noting that prior to 
that time he had just been drinking socially and had never got 
drunk.

Further, the Veteran was inconsistent in reporting whether he was 
subject to any sexual harassment during basic training.  In 
earlier statements, the Veteran reported that he and a fellow 
service member were propositioned by their platoon sergeant 
during basic training.  However, when asked during the July 2010 
Board hearing whether he encountered any problems during basic 
training, the Veteran answered in the negative.    

The Board notes that when looked at individually, the above 
inconsistencies may appear minor and could be attributed simply 
to difficulty with accurate recall.  However, when considering 
these inconsistencies together, along with the Veteran's 
significant history of misconduct, including chronic cocaine 
abuse, the sale of drugs and several prior incidents of theft 
dating back to his youth, and the July 2009 VA psychiatrist's 
impression that the Veteran had likely learned how to game the 
system, the Board finds that the Veteran's account of his in-
service sexual assault is not credible.  

The Board has also considered whether any current anxiety 
disorder other than PTSD might be related to service.  However, 
neither the service personnel or treatment records, nor any other 
evidence of record, establishes that any anxiety disorder became 
manifest in service or at any time soon thereafter.  Also, there 
are no medical etiology opinions of record even suggesting that 
any anxiety disorder other than PTSD is related to the Veteran's 
military service.  

Additionally, although the Veteran was found to have antisocial 
personality disorder during service, personality disorders are 
not considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute disabilities 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2009).  Moreover, while the Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental disease by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)), there is no medical suggestion whatsoever 
suggesting that such occurred in this case. 

In summary, because the most persuasive medical opinion of record 
indicates that the Veteran does not have PTSD; because the 
evidence does not credibly establish that the Veteran's alleged 
in service stressor-the sexual assault by the Spec 5-actually  
occurred; and because the evidence does not indicate that an 
anxiety disorder other than PTSD began in service or is otherwise 
related to service, the Board finds that the claim for service 
connection for PTSD and anxiety disorder must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, on these facts, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD and anxiety disorder, to 
this limited extent, the appeal is granted.

Service connection for PTSD and anxiety disorder is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


